Citation Nr: 1109793	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for alcohol dependence as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to September 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claim.

In August 2009, the Board denied the Veteran's service connection claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2010, the Court vacated the Board's August 2009 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in October 2010.  

In a November 2010 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney, in February 2011, submitted further argument in support of the appeal.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The October 2010 Joint Motion for Remand, as adopted by the Court's October 2010 Order, indicated that in rendering its August 2009 decision, the Board failed to provide adequate reasons and bases for its conclusion that the Veteran's currently diagnosed alcohol dependence is not related to his service-connected PTSD.  Specifically, the parties indicated that "in rendering its decision, [t]he Board failed to discuss two favorable pieces of evidence."  In particular, the Board did not discuss an April 2002 VA psychiatric evaluation that noted the Veteran's "assertions of self-medicating his PTSD symptoms with alcohol" as well as an April 2002 VA examination in which th eexaminer indicated that the Veteran "had a history of DUIs and that drinking is how he coped with depression and anxiety."  The August 2002 VA examiner also stated that the Veteran "has panic attacks which are severe and controlled by drinking."



Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


